Per Curiam.

The allegation in the answer “that plaintiff requested during the time said bleaching occurred that defendant’s operator continue and complete the bleaching process on that day” is not an allegation of fact which in itself would show assumption of risk. Plaintiff was not advised of the length of time it would take to complete the process or that it was to be completed two days later; nor was she warned that to complete the process on the day it was commenced might result in serious burns or that her hair would fall out.
The allegations of the answer are not such that require plaintiff to file a reply. Lovell v. Wentworth, 39 Ohio St. 614; McDonald v. Haught, 10 Ohio St. 2d 43. The judgment is reversed and the cause remanded.

Judgment reversed.

Taft, C. J., Zimmermaft, Troop, O’Neill., Herbert, SchNeider and BrowN, JJ., concur.
Troop, J., of the Tenth Appellate District, sitting for Matthias, J.